Citation Nr: 1401721	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability based on service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served on active duty from October 1955 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2013, the Board remanded the issue on appeal for further development. 

In his April 2010 substantive appeal, the Veteran requested a Board hearing at the local RO. However, in a December 2010 statement, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2013). 

In his December 2013 Appellant's Post-Remand Brief, the Veteran's representative raises the issue of entitlement to an increased rating for vasodepressor syncope.  Specifically, he alleges that such service-connected disability should be evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8910, rather than under the currently assigned 38 C.F.R. § 4.104, Diagnostic Code 7015, which would then result in a higher disability rating.  Thus, the issue of entitlement to an increased rating for the service-connected vasodepressor syncope has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition to the VBMS electronic file, the Veteran's appeal also includes an electronic (Virtual VA) paperless claims file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking TDIU due to his service-connected disability.  The Veteran is currently service-connected for vasodepressor syncope, rated as 10 percent disabling.  He asserted that he last worked in January 2004 as a welder, but employers will no longer hire him because of his service-connected disability.

In September 2013, the Board remanded the case for further development, to include requesting that the Veteran identify all VA and non-VA healthcare providers who have treated him for his vasodepressor syncope, to include Dr. Emas, and, thereafter, obtaining all outstanding records to include updated VA treatment records; affording the Veteran a VA examination so as to obtain an opinion regarding the severity of his service-connected vasodepressor syncope and its impact on his ability to obtain and retain substantially gainful employment; and, if the VA examiner determined that the Veteran was unemployable due to his service-connected disability, but did not meet the threshold schedular criteria for a TDIU, to submit the Veteran's claim for a TDIU to the Director, Compensation and Pension Service, for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

Review of the record reveals that VA treatment records dated through October 2013 were obtained and the Veteran was afforded a VA examination with an opinion in November 2013.  Additionally, as the examiner determined that the Veteran's service-connected vasodepressor syncope did not render him unemployable, the case was not referred to the Director of Compensation and Pension Service.  In a November 2013 supplemental statement of the case, the AOJ continued the denial of the Veteran's TDIU claim.

However, the AOJ did not comply fully with the Board's remand directives.  In this regard, while the AOJ obtained the Veteran's VA treatment records, the AOJ did not contact the Veteran to identify all VA and non-VA healthcare providers who have treated him for his vasodepressor syncope, to include Dr. Emas.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the AOJ must contact the Veteran to identify all VA and non-VA healthcare providers who have treated him for his vasodepressor syncope, to include Dr. Emas.  After obtaining any necessary authorization forms, the AOJ should obtain all identified records.   

Additionally, as indicated in the Introduction, the issue of entitlement to an increased rating for vasodepressor syncope has been referred to the AOJ.  However, as of such referred claim will impact his TDIU claim, the latter claim is inextricably intertwined with the former claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the referred claim of entitlement to an increased rating for vasodepressor syncope should be adjudicated prior to the adjudication of his TDIU claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran identify all VA and non-VA healthcare providers who have treated him for his vasodepressor syncope, to include Dr. Emas.  After obtaining any necessary authorization forms (VA 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs) then obtain all identified records.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

2.  Prior to readjudicating the claim on appeal, the AOJ must adjudicate the referred claim of entitlement to an increased rating for service-connected vasodepressor syncope.  In the adjudication of such claim, the AOJ should consider the Veteran's representative's argument that such service-connected disability should be evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8910, rather than under the currently assigned 38 C.F.R. § 4.104, Diagnostic Code 7015.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



